        Case: 3:19-cr-00117-wmc Document #: 2 Filed: 08/28/19 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

                                                                                ~     •1·-    -l,   ;   i    ·-If


                                                                                    t~i~:    ~~     -~-,-~     i    ~
UNITED STATES OF AMERICA                                  . INDICTMENT

              V.                               Case No.   19        CR          11 7 WMC
                                                          18 U.S.C. § 2251(a)
ADRIAN C. GARDINER,                                       18 U.S.C. § 2423(b)
                                                          18 u.s.c. § 2253

                            Defendant.


THE GRAND JURY CHARGES:

                                         COUNTl

       On or about July 2, 2019, in the Western District of Wisconsin and elsewhere, the

defendant,

                                ADRIAN C. GARDINER,

knowingly and intentionally used a minor, Minor A, to engage in sexually explicit conduct for

the purpose of producing a visual depiction of such conduct, and the visual depiction of

Minor A engaged in sexually explicit conduct was actually transmitted using any means or

facility of interstate or foreign commerce.

       (In violation of Title 18, United States Code, Section 2251(a)).

                                         COUNT2

       On or about August 5, 2019, in the Western District of Wisconsin and elsewhere,

the defendant,

                                ADRIAN C. GARDINER,
       Case: 3:19-cr-00117-wmc Document #: 2 Filed: 08/28/19 Page 2 of 3




knowingly traveled in interstate commerce for the purpose of engaging in any illicit

sexual conduct, as defined in Title 18, United States Code, Section 2423(£)(1), with

another person, specifically, Minor A.

       (In violation of Title 18, United States Code, Section 2423(b) ).

                                         COUNT3

       On or about August 13, 2019, in the Western District of Wisconsin and elsewhere,

the defendant,

                                 ADRIAN C. GARDINER,

knowingly traveled in interstate commerce for the purpose of engaging in any illicit

sexual conduct, as defined in Title 18, United States Code, Section 2423(£)(1), with

another person, specifically, Minor A.

       (In violation of Title 18, United States Code, Section 2423(b)).

                                         COUNT4

       On or about August 13, 2019, in the Western District of Wisconsin, the

defendant,

                                 ADRIAN C. GARDINER,

knowingly and intentionally used a minor, Minor A, to engage in sexually explicit conduct for

the purpose of producing a visual depiction of such conduct, using ma~erials that had

previously been transported in interstate and foreign commerce, specifically, GARDINER

used a Motorola ES Play cell phone to produce a visual depiction, a video with a file name

that ends with 0259.mp4, of Minor A engaged in sexually explicit conduct.

                 (In violation of Title 18, United States Code, Section 2251(a)).

                                              2
        Case: 3:19-cr-00117-wmc Document #: 2 Filed: 08/28/19 Page 3 of 3




                                   FORFEITURE ALLEGATION

       As a result of the offenses charged incounts 2-4 of this indictment, and upon

conviction for violating Title 18, United States Code, Sections 2251(a), the defendant,

                                      ADRIAN C. GARDINER,

shall forfeit to the United States pursuant to Title 18, United States Code, Section 2253, his

right, title, and interest in the following:

               (1)    Any and all visual depictions which contain images which are or appear

to be child pornography, together with the storage media in which they are contained.

               (2)    Any and all property used or intended to be used to commit or to

promote the commission of the aforementioned offense, including a Motorola ES Play cellular

phone and a Galaxy J7 cellular phone.



                                               A TRUE BILL




                                               Indictment returned:   g   /z g /2(:) 19
                                                                              I




                                                 3
